Exhibit 10.5
Note: Certain information has been omitted from this exhibit and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment in accordance with Rule 24b-2 of the Securities Exchange
Act of 1934, as amended. The locations of these omissions are indicated in the
exhibit by the following markings: [**].
Pall Corporation
2200 Northern Blvd
East Hills, NY 11548
Attn: Mary Ann Bartlett
Dear Ms. Bartlett:
I am the holder of an option, granted on March 19, 2001 pursuant to the
Company’s 1998 Stock Option Plan, to purchase 9052 shares of the Company’s
common stock at a price of $22.09.
Please take notice that I hereby exercise my option to purchase 9052 of such
shares. I enclose my check in the amount of $68,568.90 as partial payment of the
shares hereby, which amount is computed as follows:

         
Number of shares
    9052  
Option price per share
  $ 22.09  
Total purchase price
  $ 199,958.68  
Market value at close of previous day 5/25/05
  $ 29.03  
Total Market Value
  $ 262,779.55  
Good faith loan value
  $ 131,389.78  
(not to exceed 50% of the market value)
       
Balanced paid herewith
    68,568.90  

            Donald Stevens       EMPLOYEE              /s/ DONALD STEVENS      
Employee Signature     
ADDRESS [**]   

Social Security# [**]

